Title: To James Madison from William Kirkpatrick, 28 April 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 28 April 

1803
					
					The inclosed is Copy of the last Letter I had the Honor of addressing you under date 18 Instant.
					I have now merely to acquaint you that Orders have Just been Communicated to the Governor of this 

Place, from the Supreme Board of Health, in Madrid, henceforward to admit all Vessels from the United States 

immediately on arrival, to Pratic, without Subjecting them to a Quarantine of Observation, as hitherto practised.  

This measure has been adopted, as the order mentions, in Consequence of a repetition of the favorable Advices 

from America, that the Yellow Fever has ceased, and for the general Advantage of Trade.  I have the Honor to be, 

very Respectfully, Sir Your most obed & he. Servt.
					
						Willm. Kirkpatrick.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
